DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Remarks
Claims 1-20 were originally pending in this application of which claims 12-20 were withdrawn from further consideration (Restriction) prior to the RCE dated 04/04/2022. Claims 1 and 11 are now amended. Claims 8-10 and 12-20 are cancelled and claims 21-25 are added. Hence, claims 1-7, 11, and 21-25 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6 para 5- pg. 7 para 3), filed on 04/04/2022 with respect to claim 1 have been fully considered and are not persuasive because of the following reasons: 
In regards to limitation “state of the laundry is classified by a risk of abrasion”, Ishibashi teaches how the microcomputer 13 sets the wash modes to INTENSE, STANDARD, OR WEAK based on determination of laundry state (STIFF or standard or limber) (Col 7 ln 45-57) which reads on limitation “state of the laundry is classified by a risk of abrasion”,  because only upon determining the stiffness/limberness level of the laundry, the neurocontroller sets the corresponding wash mode intensity (e.g. handling delicate clothes more delicately). Further, acquiring state of laundry is based on the corresponding current value for that motor speed that is recorded using a neural network (Col. 5 ln 24-26, Ishibashi) (this current value would reflect the laundry state).
The combination of Nakamura and Ishibashi along with Cheo, Ioka, Merkle teaches all the limitations of claim 1. Please see rejection as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JPH02154793A) in view of Cheo et al. (US 20040200245 A1), Ioka et al. (JP 2017029248 A) and Merkle et al. (US20030145633A1) and further in view of Ishibashi et al. (US-5241845-A).
Regarding claims 1 and 11, Nakamura et al. teaches a method of controlling a washing machine (pg.3 ln 96), comprising: acquiring, in a first detection step (Step 22), a first laundry amount accommodated in a washing tub (pg. 2 ln 74) via cloth amount detecting means 4; responsive to the determination that the first laundry amount acquired in the first detection step meets a threshold value (same as laundry amount detected in Step 22) (Step 23 and Step 24, see pg. 2 ln 76-79); performing, in a first washing step (washing course I), washing based on the first laundry amount (Step 26, see pg. 2-3 ln 80-81); acquiring, in a second detection step (Step 28), a second laundry amount accommodated in the washing tub, based on a current value applied to a motor for rotating and accelerating the washing tub as input data (see pg. 2 ln 74-76, pg. 3 ln 82-83), and  responsive to the determination (Step 33) that the second laundry amount acquired in the second detection step does not meet the threshold value (i.e. laundry amount is larger than that that in Step 22 because of laundry added in the middle of operation,) (pg. 3 ln 86-98); performing, in a second washing step (Step 34), washing based on the second laundry amount (Step 36 and Step 37, pg. 3 ln 96-98).
Nakamura et al. does not explicitly teach that washing water is supplied to the washing tub for the first washing step by: responsive to a determination that the first laundry amount acquired in the first detection step meets the threshold value, supplying washing water to the washing tub through a dispenser that includes a detergent for pre-washing, or responsive to a determination that the first laundry amount acquired in the first detection step does not meet the threshold value, supplying washing water to the washing tub through a dispenser that includes a detergent for main washing.
In the analogous art of Washing machine water and chemical delivery apparatus, Cheo et al. discloses that it is desirable to provide a pre-wash wet down or shower of clothes or laundry in the drum, particularly for large loads [0003].
Additionally, in the analogous art of washing machines, Ioka teaches a cloth amount detection unit for detecting an amount of the laundry and a calculation unit for calculating a pre-wash water content and a main-wash estimated cloth amount based on the cloth amount detected by the cloth amount detection unit. The control device 41 controls the driving device 17 and the water supply valve 14 to execute the prewash course and a main wash course that is performed following the prewash course (claim 7) (Steps S56 and S57, pg. 8 para 13 and 14).
Additionally, in the analogous art of Dual use detergent dispenser, Merkle teaches clothes washing machine provided with a detergent dispenser 10 with a liquid detergent cup 56 (for main washing) and a prewash compartment 98 [0024-0025] (Fig.3)
Since prewash and/or main wash can be executed as washing courses after detecting a cloth amount via a cloth amount detection unit (Ioka), and since it is known that pre-wash is typically executed for large loads (Cheo), it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a detergent dispenser with prewash and main wash sections (Merkle) into the washing machine of Nakamura and in addition, modify the cloth amount detection unit of Nakamura et al. and include a calculation unit (Ioka) that can help run pre-wash and main wash cycles based on cloth amount detected with the benefit of achieving predictable result of  using  pre-washing function that removes dirt before performing a main washing with a detergent on a large/heavily soiled laundry (Ioka pg. 2 description para 2).
the combination of Nakamura et al., Cheo, Ioka and Merkle teaches the method of controlling the washing machine as detailed above. Nakamura further teaches that the second washing step comprises performing washing based on the (second) laundry amount (as detailed previously in claim 1).
The combination of Nakamura et al., Cheo, Ioka and Merkle does not explicitly disclose the second detection step comprising Page : 4 of 8 acquiring a state of the laundry accommodated in the washing tub based on the current value and wherein the second washing step comprises performing washing based on the state of the laundry; wherein state of the laundry is classified by a risk of abrasion of the laundry and a washing intensity and wherein the second washing step further comprises: selecting one of a plurality of washing modes classified by a risk of abrasion of the laundry and a washing intensity based on the laundry state; and performing washing according to the selected washing mode. 
In the analogous art of Neurocontrol for washing machines, Ishibashi et al. teaches a method of controlling the washing machine where in (a) state of laundry (cloth type) accommodated in the washing tub is first detected (Col. 7 ln 42-44) and (b) the motor speed which changes with cloth type is monitored (Col. 7 ln 42-44) and (c) the corresponding current value for that motor speed is recorded (Col. 5 ln 24-26)  (this current value would reflect the laundry state). Ishibashi teaches that the microcomputer 13 sets the wash modes to INTENSE, STANDARD, OR WEAK based on determination of laundry state (STIFF or standard or limber) (Col 7 ln 45-57) because only upon determining the stiffness/limberness level of the laundry, the neurocontroller sets the corresponding wash mode intensity (e.g. handling delicate clothes more delicately) i.e. Washing is performed based on the cloth type classified as STIFF, STANDARD and LIMBER and washing intensity/mode classified as INTENSE, STANDARD or WEAK to properly reflect the cloth type (Col. 7 ln 54-58), thus enabling selection of one of many washing modes which include appropriate washing intensity based on cloth type and performing washing accordingly (Col. 8 ln 2-5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method steps of Ishibashi et al. that teaches washing based on laundry state into the second detection step of control method of the washing machine that teaches washing based on laundry amount, so that the second washing step can include washing parameters such as washing mode, washing intensity that can be chosen not only based on laundry amount but also based on the laundry state with a clear benefit of preventing any cloth damage during washing by proper identification of correct laundry state and associated wash settings (Col 8 ln 2-5).  
Regarding claim 21, The combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi teaches the limitations of claim 21 as detailed in claim 1 above i.e.: determining that the first laundry amount acquired in the first detection step meets the threshold value; and determining that the second laundry amount acquired in the second detection step does not meet the threshold value. 
Ishibashi further teaches that a neural network (artificial neural network) that executes learning and relearning (col 2 ln 8-15, ln 20-25) (trained by machine learning) and the neural network uses the motor current value as input and outputs a corresponding laundry volume (i.e. can be converted to laundry amount) as the power of motor is proportional to the volume of clothes to be washed (Col 5 ln 42-55) (Fig. 19, 28)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method steps of Ishibashi et al. that teaches artificial neural network is trained by machine learning and the neural network uses the current value as input and outputs a corresponding laundry amount so that the second laundry amount is an output of an artificial neural network that uses the current value, all in order to achieve the predictable result of using artificial neural network to detect a new cloth amount based on training data and avoiding manual measurement of the cloth amount. 
Claims 2-7 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JPH02154793A) in view of Cheo et al. (US 20040200245 A1), Ioka et al. (JP 2017029248 A), Merkle et al. (US20030145633A1) and Ishibashi et al. (US-5241845-A) and further in view of Sumer et al. (US-20170145621-A1).
Regarding claims 2, 5 and 6, the combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi teaches the method of controlling the laundry above. Nakamura et al. further teaches the method of controlling the washing machine wherein the second detection step (Step 28), comprises: rotating the washing tub and detecting a rotation speed of the washing tub/pulsator (pg. 2 ln 74-76); acquiring the current value applied to the motor in a section in which the washing tub is rotated and acquiring the second laundry amount based on the motor current value.

    PNG
    media_image1.png
    612
    892
    media_image1.png
    Greyscale
The combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi does not explicitly disclose accelerating and rotating the washing tub from a first rotation speed up to a (higher) second rotation speed; in order to later acquire motor current value during that acceleration period and the corresponding second laundry amount.
In the analogous art of laundry treating appliance and methods of operation, Sumer et al. teaches a method of accelerating while rotating (see Claim 1 and also acceleration vs. speed profile in Fig 20) a washing tub (drum 16, Fig 1) from a first rotation speed (speed 1) up to a higher second rotation speed (speed 2) (see annotated Fig 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method of acceleration between two distinct rotation speeds of Sumer et al. into the control method of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi so as to calculate motor current value during that acceleration period and the corresponding second laundry amount but with an added benefit of performing real-tracking of (unbalanced) laundry accomplished by first monitoring acceleration and speed of the drum and later determining parameters like inertia, mechanical and viscous frictional forces, magnitude of a load imbalance, and position of a load imbalance relative to the position of the drum (see [0068]).
Regarding claim 3, the combination of Nakamura et al., Cheo, Ioka, Merkle, Ishibashi and Sumer et al. teaches the method of controlling the washing machine. Sumer et al. further teaches the method of accelerating and rotating the washing tub (drum 16) at satellization speeds during which laundry is rotated integrally with the washing tub (this speed can be designated as the second rotational speed and can be chosen from the marked region, see annotated Fig 8).  

    PNG
    media_image2.png
    811
    908
    media_image2.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method of Sumer et al. that teaches drum rotation at satellization speeds into the control method of the washing machine so as to have the laundry rotate integrally with the washing tub but with an added benefit of determining speed at which to trigger deceleration of the drum so as to move an unbalanced item that has a potential to cause high physical stresses on the washing machine when rotated high speeds (see [0066]).
Regarding claim 4, the combination of Nakamura et al., Cheo, Ioka, Merkle, Ishibashi and Sumer et al. teaches the method of controlling the washing machine. Sumer et al. further teaches the method of accelerating and rotating the washing tub where in washing tub is accelerated at a ‘constant acceleration’ (see region 1 where the acceleration is maintained constant) from the first rotation speed (speed 1) up to the second rotation speed (speed 2) (see annotated Fig 20).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method of Sumer et al. which teaches drum rotation at constant acceleration between two distinct speeds, into the control method of the washing machine with the benefit of doing parametric studies for estimating inertia and water mass extraction wherein acceleration, speed and acceleration ramp/rate serve as inputs (see [0002], claim 1 and 7).
Regarding claim 7, the combination of Nakamura et al., Cheo, Ioka, Merkle, Ishibashi and Sumer et al. teaches the method of controlling the washing machine.
Nakamura et al. further teaches the method wherein acquiring the laundry amount comprises: selecting a current value corresponding to a section in which the washing tub is rotated (pg. 2 ln 74-76) and acquiring the second laundry amount based on using the selected current value. 
Sumer et al. further teaches the method of accelerating (see Claim 1 and also acceleration vs. speed profile in Fig 20) the washing tub (drum 16, Fig 1) from a first rotation speed (speed 1) up to a higher second rotation speed (speed 2) (see annotated Fig 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method of acceleration between two distinct rotation speeds of Sumer et al. into the control method of the washing machine so as to calculate motor current value based on the detected rotation speed of the tub (as detailed previously in Claim 2, 6).
Regarding claim 22, The combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi teaches the limitations detailed in claim 2 above.
Sumer as detailed above in claim 2 teaches accelerating and rotating the washing tub from a first rotation speed to a second rotation speed that is greater than the first rotation speed, acquiring the current value applied to the motor in a section in which the washing tub is accelerated and rotated to the second rotation speed, and acquiring the second laundry amount based on the current value. 
Since Ishibashi teaches acquiring laundry amount based on current input to the neural network, the combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi and Sumer teaches all limitations of claim 22. 
Regarding claim 23, The combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi and Sumer teaches the method detailed in claims 2,6,7 and 22 above.
Regarding claim 24, The combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi and Sumer teaches the method detailed in claim 22. Ishibashi as detailed in claim 1 teaches acquiring state of laundry based on the corresponding current value for that motor speed that is recorded (Col. 5 ln 24-26, Ishibashi) (this current value would reflect the laundry state) using a neural network.
Regarding claim 25, The combination of Nakamura et al., Cheo, Ioka, Merkle and Ishibashi and Sumer teaches the method detailed in claim 22. As detailed in claim 1, Ioka teaches the control device 41 controls the driving device 17 and the water supply valve 14 to execute the prewash course and a main wash course that is performed following the prewash course (claim 7) (Steps S56 and S57, pg. 8 para 13 and 14) while Nakamura teaches the cloth amount detecting means 4 which responsive to the determination that a laundry amount acquired in the a detection step meets a threshold value (Step 23 and Step 24, see pg. 2 ln 76-79) executes washing. The combination of Nakamura and Ioka along with Merkle and Ishibashi and Sumer teaches all the limitations of claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711